Exhibit 10.1
 
 
THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE "1933 ACT"), NOR REGISTERED UNDER ANY
STATE SECURITIES LAW. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE 1933
ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
COMPANY.


AGREEMENT FOR THE EXCHANGE OF COMMON STOCK


AGREEMENT made this 27th day of August 2010, by and between WorldVest, Inc., a
Florida corporation (hereinafter, called "ISSUER") and CIM Mineral Investors,
S.A. a BVI company hereto and made an integral part hereof (hereinafter, called
"CIM Minerals"), which CIM Minerals owns 99.9% of Chile Inversiones de
Minerales, Ltda. for (hereinafter, called “CIM”).


In consideration of the mutual promises, covenants, and representations
contained herein, and other good and valuable consideration,


THE PARTIES HERETO AGREE AS FOLLOWS:


1.
EXCHANGE OF SECURITIES. Subject to the terms and conditions of this Agreement,
the ISSUER agrees to issue to CIM Minerals, 20,000,000 shares of common stock of
the ISSUER, $0.001 par value and 12,000,000 shares of Series D Convertible
Preferred Stock (to be automatically converted at time of WorldVest, Inc.
completes its redomicile to Cayman Islands and increases its authorized capital
stock) of the ISSUER, $0.001 par value (hereinafter, called the "SHARES"), in
exchange for shares representing 99.9% ownership of CIM, such that CIM shall
become majority owned subsidiary of the ISSUER.

 
CIM Minerals will also transfer its rights to the ISSUER to acquire the final
0.01% of the stock in CIM for a nominal value of US$1.00 which can be exercised
upon the change of incorporation of the company from a Limitada “Ltda” to a
Society “S.A.” under the laws of the Country of Chile.
 
The ISSUER also agrees to issue 7,500,000 transferrable warrants to CIM Minerals
with exercise prices as follows:  1,500,000 at $2.00, 3,000,000 at $3.50 and
3,000,000 at $5.00.  These warrants will be exercisable for 7 years from the
date of issuance.


2.
REPRESENTATIONS AND WARRANTIES. ISSUER represents and warrants to CIM Minerals
the following:



 
i
Organization. ISSUER is a corporation duly organized under the laws of Florida
and has all the necessary corporate powers to own properties and carry on a
business, and is duly qualified to do business in Florida. All actions taken by
the incorporators, directors and shareholders of the ISSUER have been valid and
in accordance with the laws of the State of Florida.



 
ii
Capital. The authorized capital stock of the ISSUER is 80,000,000 shares of
common stock, $0.001 par value, of which there are 59,065,000 issued and
outstanding shares and 20,000,000 shares of preferred stock, $0.001 par value,
of which there are 5,000,000 issued and outstanding.  All outstanding shares are
fully paid and non-assessable, free of liens, encumbrances, options,
restrictions, and legal or equitable rights of others not a party to this
Agreement. At closing, there will be no outstanding subscriptions, options,
rights, warrants, convertible securities, or other agreements or commitments
obligating ISSUER to issue or to transfer from the treasury any additional
shares of its capital stock. None of the outstanding shares of the ISSUER are
subject to any stock restriction agreements. All of the shareholders of the
ISSUER have valid title to such shares and acquired their shares in a lawful
transaction and in accordance with the laws of the State of Florida.

 
 
1

--------------------------------------------------------------------------------

 
 
iii.  
Financial Statements.   The Financial Statements of WorldVest are accurately
stated in the December 31, 2009 10K annual filing and the March 31, 2010 and
June 30, 2010 quarterly 10Q filings.

 
 
iv.
Absence of Change. Since the date of the balance sheet, there has not been any
change in the financial condition or operations of the ISSUER, except changes in
the ordinary course of business, which changes have not, in the aggregate, been
materially adverse.

 
 
v
Liabilities. ISSUER does not have any debt, liability, or obligation of any
nature, whether accrued, absolute, contingent, or otherwise, and whether due or
to become due, that is not reflected on the ISSUER'S financial statement. ISSUER
is not aware of any other pending, threatened or asserted claims, lawsuits or
contingencies involving the ISSUER or its common stock.



 
vi
Ability to Carry out Obligation. ISSUER has the right, power, and authority to
enter into and perform its obligations under this Agreement. The execution and
delivery of this Agreement by ISSUER and the performance by ISSUER of its
obligations hereunder will not cause, constitute, or conflict with or result in
(a) any breach or violation or the provisions of, or constitute a default under
any license, indenture, mortgage, charter, instrument, articles of
incorporation, bylaw, or other agreement or instrument to which the ISSUER or
its shareholders are a party, or by which they may be bound, nor will any
consents or authorizations of any party other than those hereto be required, (b)
any event that would cause the ISSUER to be liable to any party, or (c) any
event that would result in the creation or imposition or any lien, charge or
encumbrance on any assets of the ISSUER or upon the securities of the ISSUER to
be acquired by CIM Minerals.



 
vii.
Full Disclosure. None of the representations and warranties made by the ISSUER,
or any certificate or memorandum furnished or to be furnished by the ISSUER,
contains or will contain any untrue statement of a material fact, or omit any
material fact the omission of which would be misleading.




  viii.
Compliance with the Laws. ISSUER has complied with, and is not in violation of
any federal, state or local statue, law, and/or regulation pertaining to ISSUER.
ISSUER has complied with all federal and state securities laws in connection
with the issuance, sale and distribution of its securities.



 
ix.
Litigation. ISSUER is not (and has not been) a party to any suit, action,
arbitration, or legal, administrative, or other proceeding, or pending
governmental investigation. To the best of the knowledge of the ISSUER, there is
no basis for any such action or proceeding and no such action or proceeding is
threatened against the ISSUER and ISSUER is not subject to or in default with
respect to any order, writ, injunction, or decree of any federal, state, local,
or foreign court, department, agency, or instrumentality.



 
x.
Conduct of Business. Prior to the closing, the ISSUER shall conduct business in
the normal course, and shall not (a) sell, pledge, or assign any assets, (b)
amend its article of incorporation or By-laws, (c) declare dividends, redeem or
sell stock or other securities, (d) incur any liabilities, (e) acquire or
dispose of any assets, enter into any contract, guarantee obligations of any
third party, or (f) enter into any other transaction

 
 
2

--------------------------------------------------------------------------------

 
 
 
xi.
Corporate Documents. Copies of each of the following documents, which are true,
complete and correct in all material respects, will be attached hereto and made
an integral part hereof to this Agreement:

 
 
(1)
Articles of Incorporation;

 
(2)
By-laws;

 
(3)
Minutes of Shareholders Meetings;

 
(4)
Minutes of Directors Meetings;

 
(5)
List of Officers and Directors;

 
(6)
Balance Sheet as described in Section 2(iii); and

 
(7)
Stock register and stock records of the ISSUER and a current, accurate list of
the

 
ISSUER's shareholders.



 
xii.
Documents. All minutes, consents or other documents pertaining to the ISSUER to
be delivered at the closing shall be valid and in accordance with the laws of
the State of Florida.



 
xiii
Title. The Shares to be issued to CIM Minerals will be, at the closing, free and
clear of all liens, security interests, pledges, charges, claims, encumbrances
and restrictions of any kind. None of such Shares are or will be subject to any
voting trust or agreement. No person holds or has any right to receive any proxy
or similar instrument with respect to such shares, except as provided for in
this Agreement, the ISSUER is not a party to any agreement which offers or
grants to any person the right to purchase or acquire any of the securities to
be issued to CIM Minerals. There is no applicable local, state or federal law,
rule or regulation, or decree which would, as a result of the issuance of the
Shares to CIM Minerals, impair, restrict, or delay CIM Minerals voting rights
with respect to the Shares.



3.      CIM Minerals and CIM represent and warrant to the ISSUER the following:


    i.  
Organization. CIM is an iron ore mining and investment company incorporated
under the laws of Chile.  Any actions taken by the owners and shareholders of
the CIM have been valid and in accordance with the laws of Chile.



   ii.
Shareholders and Issued Stock. CIM Minerals owns 99.9% of all capital stock of
CIM.



 
iii
Ability to Carry out Obligation. CIM has the right, power, and authority to
enter into and perform its obligations under this Agreement. The execution and
delivery of this Agreement by CIM and the performance by CIM of its obligations
hereunder will not cause, constitute, or conflict with or result in (a) any
breach or violation or the provisions of, or constitute a default under any
license, indenture, mortgage, charter, instrument, articles of incorporation,
bylaw, or other agreement or instrument to which the CIM or its shareholders are
a party, or by which they may be bound, nor will any consents or authorizations
of any party other than those hereto be required, (b) any event that would cause
the CIM to be liable to any party, or (c) any event that would result in the
creation or imposition or any lien, charge or encumbrance on any assets of the
CIM or upon the securities to be acquired by the ISSUER.



 
iv.
Financial Statements.   N/A.  It is stipulated by CIM Minerals and CIM that full
financial disclosures have been made on all assets and operations of CIM.



 
v.
Absence of Change. Since the date of the balance sheet, there has not been any
change in the financial condition or operations of the CIM, except changes in
the ordinary course of business, which changes have not, in the aggregate, been
materially adverse.

 
 
3

--------------------------------------------------------------------------------

 
 
 
vi.
Liabilities. CIM does not have any debt, liability, or obligation of any nature,
whether accrued, absolute, contingent, or otherwise, and whether due or to
become due, that is not reflected on the CIM’S financial statement. CIM is not
aware of any other pending, threatened or asserted claims, lawsuits or
contingencies involving the CIM or its common stock.

 
       vii.  
Corporate Documents. Copies of each of the following documents, which are true,
complete  and correct in all material respects, will be attached hereto and made
an integral part hereof to this Agreement:

 

  (1) Articles of Incorporation;   (2)
By-laws;
  (3) Minutes of Shareholders Meetings;   (4) Minutes of Directors Meetings;  
(5) List of Officers and Directors;   (6) Financial Statement and   (7) Stock
register and stock records of the CIM and a current, accurate list of the
shareholders.   (8) All Mineral Concession records and files including all
records pertaining to the Atacama Desert Iron Ore Mine and the Tocopilla Sands
Property.   (9) All current LOI’s and Port Agreements held by the company and
all information and introductions for Mineral or Port negotiations.



 
vii.
Documents. All minutes, consents or other documents pertaining to the CIM to be
delivered at the closing shall be valid and in accordance with the laws of the
State of Florida.



4.
INVESTMENT INTENT. CIM Minerals agrees that the Shares of CIM being transferred
pursuant to this Agreement (hereinafter called a "Transfer") may be sold,
pledged, assigned, hypothecated or otherwise transferred, with or without
consideration, and the said TRANSFER shall come into force only pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from registration under the 1933 Act, the availability of which is to be
established to the satisfaction of the ISSUER. CIM Minerals agrees prior to any
Transfer, to give written notice to the ISSUER expressing SHAREHOLDER's desire
to affect such Transfer and describing the proposed Transfer.



5.
CLOSING. The closing of this transaction shall take place at the offices of CIM
upon receipt or exchange, as the case may be of the items referenced in Section
6, below. If the closing of this transaction does not take place on or before
August 31st, 2010 then either party may terminate this Agreement.



6.
DOCUMENTATION TO BE DELIVERED AT CLOSING.

 
 

 
i.
By the ISSUER



(1)  
Board of Directors Minutes authorizing the issuance of 20,000,000 common shares
and 12,000,000 Series D Convertible Preferred Shares registered in the name of
CIM Mineral Investors, S.A.

 
(2)  
Board of Director Minutes authorizing the issuance of 7,500,000 transferrable
warrants exercisable at $2.00, $3.50 and $5.00 as agreed.

 
(3)  
Stock Certificates representing a total of 20,000,000 common shares of common
stock and 12,000,000 Series D Convertible Preferred Shares in the ISSUER issued
CIM Mineral Investors, S.A.  These shares are automatically converted on the
redomicile of WorldVest.

 
(4)  
Warrants representing the right to purchase a total of 7,500,000 shares of
common stock in the ISSUER issued CIM Mineral Investors, S.A. or assignee.

 
(5)  
Such other minutes of ISSUER's shareholders or directors as may reasonably
required by CIM Minerals.

 
 
4

--------------------------------------------------------------------------------

 
 
 
ii.
By CIM Minerals and CIM:



 
(1)
Delivery to the ISSUER, share certificates representing 50,000 representing 100%
of the ownership of CIM.

 
(2)   
Consents signed by a majority shareholders of CIM Minerals consenting to the
terms of this Agreement.

 
7.      REMEDIES.


i.  
Arbitration. Any controversy or claim arising out of, or relating to, this
Agreement, or the making, performance, or interpretation thereof, shall be
settled by arbitration in the State of California in accordance with the Rules
of the American Arbitration Association then existing, and judgment on the
arbitration award may be entered in any court having jurisdiction over the
subject matter of the controversy. The venue of such arbitration shall be in
State of California under the laws of the state of California.

 
8.
MISCELLANEOUS.



 
i.
Captions and Headings. The Article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit, or add to the meaning of any provision of this Agreement.



 
ii.
No Oral Change. The Agreement and any provision hereof, may not be waived,
changed, modified, or discharged orally, but only by agreement in writing signed
by the party against whom enforcement of any waiver, change, modification, or
discharge is sought.



 
iii.
Non Waiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver with respect to any other or subsequent breach.



 
iv.
Time of Essence. Time is of the essence of the Agreement and of each and every
provision hereof.



 
v.
Entire Agreement. This Agreement contains the entire agreement and understanding
between the parties hereto, and supersedes all prior agreements and
understandings.



 
vi.
Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed as original, but all of which
together shall constitute one and the same instrument.



 
vii.
Notices. All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service if served personally on the party to whom the notice is to be
given, or the third day after mailing if mailed to the party to whom notice is
to be given, by first class mail, registered or certified, postage prepaid, and
properly address, and by fax, as follows:

 
 

 
 
5

--------------------------------------------------------------------------------

 
 

CIM Mineral Investors, S.A:   Issuer: CIM Mineral Investors, S.A.   WorldVest,
Inc. PO Box 146   295 Madison Avenue, 12th Floor Road Town, Tortola, BVI   New
York, NY 10067      

 
                                                              


IN WITNESS WHEREOF, the undersigned has executed this Agreement this 27th day of
August 2010.
 

CIM Mineral Investors, S.A.          WorldVest, Inc.                      
/s/
   
/s/
 
David Goldring as per Shareholders   
   
Garrett K. Krause as per the Shareholders
 
Resolution of CIM Mineral Investors, S.A.
   
and Directors of WorldVest, Inc.
 

 
                                                               
 
6